Plaintiff in error, Tom Ratliff, was convicted in the county court of Ellis county on the 12th day of January, 1911, on a charge of selling whisky, and on the 14th day of January, 1911, sentenced by the court to pay a fine of four hundred dollars and be confined in the county jail for a period of thirty days. No brief has been filed on behalf of plaintiff in error, and no appearance made for oral argument in his behalf. The judgment of the trial court is affirmed for want of prosecution, under rule 4 of this court. *Page 646